Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/25/2022 has been entered. Claims 1-20 are pending. claim 11 is amended. No claim is added or cancelled. The 112 rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: Yates and Pecus fail to teach “sending, to a first computing device, information comprising: a request for one or more network resources associated with execution of an application by a second computing device, and an identifier associated with a network connection for the application; receiving, from the first computing device, an indication that the one or more network resources are available for the network connection”
In response to the applicant’s argument Yates in [0008] teaches transmitting, via a network interface of said device, a request for network resource of the available network resource to a network resource allocator and receiving, via said network interface, an indication of an allocation of said available network resource from the network resource allocator.
It is clear that the requested network resources in the claim have to be allocated to perform the last limitation of the claim which is “execution of the application using the one or more network resources”. Therefore, receiving an indication of availability of the requested resources similar to receiving an indication of an allocation of available network resource. 
Furthermore, in [0037], Yates teaches receives an allocation of the total available bandwidth that is to be used by the communication client application from the network resource allocator. Therefore, the requested resource in Yates is a bandwidth for network connection.
However, Yates does not explicitly disclose an identifier associated with a network connection for the application.
However, Pecus in [0064]-[0066] teaches an application developer may register bandwidth needs. This can include, but is not limited to, registering minimum bandwidth requirements of a network application; defining normal requirements for an application (jitter tolerances, latency tolerances, degradation capability, etc.); and enabling the ASP to meet a service level agreement (SLA), wherein a globally unique ID can be generated from this information.
Based on Yates in view of Pecus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pecus to the system of Yates in order to increase network resource allocation capability of Yates system.
Therefore, the combination of Yates and Pecus clearly make the claimed limitations obvious.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
That: Yates fails to teaches “the network resource layer resides in a kernel layer of an operating system of the second computing device.”
In response to the applicant’s argument Yates in [0029] teaches an operating system ("OS") 214 executed on the CPU 202. Running on top of the OS 214 is a software stack 216 for the communication client application referred to above. The software stack shows an I/O layer 218, a client engine layer 220 and a client user interface layer ("UI").
Therefore, the network resource layer is also a software that resides in operating system of the device which is similar to the software stack on operating system for the client application communication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 20150120933) hereinafter Yates in view of Pecus (US 20060072541) hereinafter Pecus.
Regarding claim 1, Yates teaches a method comprising: sending, to a first computing device, information comprising: a request for one or more network resources associated with execution of an application by a second computing device (i.e. transmitting, via a network interface of said device, a request for network resource of the available network resource to a network resource allocator, [0008]), and; receiving, from the first computing device, an indication that the one or more network resources are available for the network connection (i.e. receiving, via said network interface, an indication of an allocation of said available network resource from the network resource allocator, [0008]); and causing execution of the application using the one or more network resources (i.e. the communication client application receives an allocation of the total available bandwidth that is to be used by the communication client application from the network resource allocator, [0037]).
However, Yates does not explicitly disclose an identifier associated with a network connection for the application.
However, Pecus teaches an identifier associated with a network connection for the application (i.e. an application developer may register bandwidth needs. This can include, but is not limited to, registering minimum bandwidth requirements of a network application; defining normal requirements for an application (jitter tolerances, latency tolerances, degradation capability, etc.); and enabling the ASP to meet a service level agreement (SLA), wherein a globally unique ID can be generated from this information, [0064]- [0066]).
Based on Yates in view of Pecus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pecus to the system of Yates in order to increase network resource allocation capability of Yates system.

Regarding claim 2, Yates teaches the one or more network resources comprise at least one of: a minimum bandwidth (i.e. communication client application transmits a request for bandwidth to a network resource allocator in the communication system, [0032]), a minimum buffer allocation, a maximum number of connections, a resolution, a number of network hops, jitter, or a latency.

Regarding claim 3, Yates teaches the application streams video content (i.e. An application may be a web browser allowing a user to upload data (i.e. images, videos or other content) to a data store in the network, [0023]), and wherein the indication indicates that the one or more network resources comprise at least one of: a guaranteed resolution for the video content or a guaranteed bandwidth for the network connection (i.e. the network resource allocator transmits an indication of the determined bandwidth allocations to each of the plurality of applications, [0055]).

Regarding claim 4, Yates teaches the video content is provided by the application in one or more formats, wherein each format of the one or more formats is associated with a level of quality (i.e. 128 kbps (upload and download) speed is required for video calls/screen sharing, and 512 kbps (download) and 128 kbps (upload) is required for a group video call with 3 participants, [0035]).

Regarding claim 5, Yates does not explicitly disclose the indication indicates that the one or more network resources comprise a guaranteed latency for responding to a transaction request using the network connection.
However, Pecus teaches the indication indicates that the one or more network resources comprise a guaranteed latency for responding to a transaction request using the network connection (i.e. network applications can further include requirements needed to permit normal functionality of the network application such as minimum jitter and minimum latency, [0095]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well. 

Regarding claim 6, Yates teaches the determining is based on a user input (i.e. receive information from the user the user terminal 200 via the user interface, [0029]) indicating a selection of a network resource of the one or more network resources (i.e. transmitting an indication of a required upload and/or download data rate (i.e. connection speed) to the network resource allocator, the communication client application inherently transmits an indication of a required upload and/or download bandwidth to the network resource allocator, [0035]), wherein the network resource comprises at least one of: a guaranteed resolution for the video content or a guaranteed bandwidth for the network connection (i.e. the network resource allocator transmits an indication of the determined bandwidth allocations to each of the plurality of applications, [0055]).

Regarding claim 7, Yates teaches the first computing device is associated with at least one of: a data center, an Internet service provider (ISP), or a network administrative domain (i.e. The network resource allocator may for example, be the network controller, [0032]); and wherein the first computing device monitors network data (i.e. network resource allocator transmits an uplink data rate limit. For each of a plurality of applications requesting downlink bandwidth (for downloading data from the network controller 108), at step S406 the network resource allocator transmits a downlink data rate limit, [0056]) and performs instructions to apply the one or more network resources to the network connection (i.e. for each of the plurality of applications, the network resource allocator determines bandwidth allocations of the total available bandwidth provided by the network controller, [0048]).

Regarding claim 8, Yates teaches causing, via a user interface of the second computing device, display of the indication (i.e. the network resource allocator transmits an indication of the determined bandwidth allocations to each of the plurality of applications, [0055] and the client engine layer 220 may be arranged to control the client user interface layer 222 to present information to the user of the user terminal 200 via the user interface of the client which is displayed on the display 204 and to receive information from the user the user terminal 200 via the user interface, [0029]).

Regarding claim 9, Yates teaches determining, by a network resource layer associated with the second computing device, the one or more network resources associated with the execution of the application (i.e. the communication client application transmitting, with the indication that bandwidth is required, an indication of the activity which requires the requested bandwidth (for example, a voice call, a video call, a file transfer etc.) to the network resource allocator, [0034]).

Regarding claim 10, Yates teaches the network resource layer resides in a kernel layer of an operating system of the second computing device (i.e. an operating system ("OS") 214 executed on the CPU 202. Running on top of the OS 214 is a software stack 216 for the communication client application referred to above. The software stack shows an I/O layer 218, a client engine layer 220 and a client user interface layer ("UI"), [0029]).

Regarding claim 11, Yates does not explicitly disclose the information further comprises a registration request to register the network resource layer with the computing device.
However, Pecus teaches the information further comprises a registration request to register the network resource layer with the computing device (i.e. various types information may be registered for various entities. This information can include, but is not limited to, the following: [0055] Application developers registration can be for, but is not limited to, high quality service consumption applications and their network resource requirements, [0054]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claims 12-16, the limitations of claims 12-16 are similar to the limitations of claims 1-3, 5, and 10 above. Therefore, the limitations of claims 12-16 are rejected in the analysis of claims 1-3, 5, and 10 above, and the claims are rejected on that basis.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARKER (US 20130124712) hereinafter PARKER in view of Yates (US 20150120933) hereinafter Yates and further in view of Pecus (US 20060072541) hereinafter Pecus.
Regarding claim 17, PARKER teaches a method comprising: receiving, via a user input, an indication of a selected network resource associated with execution of an application by a first computing device (i.e. user interface may include a load information section that enables the user to input information associated with network resources, [0089] and ECN device may receive the representations of the user-selected network resources via responses, [0037]).
However, PARKER does not explicitly disclose sending, to a second computing device, information comprising: a request for the selected network resource; and receiving, from the second computing device, an indication that the selected network resource is available for the network connection; and causing execution of the application using the selected network resource.
However, Yates teaches sending, to a second computing device, information comprising: a request for the selected network resource (i.e. client application transmits a request for bandwidth to a network resource allocator in the communication system 10. The request may be for uplink bandwidth (for uploading data to the network controller 108) and/or downlink bandwidth (for downloading data from the network controller, [0032]), and receiving, from the second computing device, an indication that the selected network resource is available for the network connection (i.e. receiving, via said network interface, an indication of an allocation of said available network resource from the network resource allocator, [0008]); and causing execution of the application using the selected network resource (i.e. the communication client application receives an allocation of the total available bandwidth that is to be used by the communication client application from the network resource allocator, [0037]). However, Yates does not explicitly disclose an identifier associated with a network connection for the application.
Based on PARKER in view of Yates it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yates to the system of PARKER in order to fairly share network resource between the plurality of processes performed by an application, (Yates, [0003]).
However, PARKER in view of Yates do not explicitly disclose an identifier associated with a network connection for the application.
However, Pecus teaches an identifier associated with a network connection for the application (i.e. an application developer may register bandwidth needs. This can include, but is not limited to, registering minimum bandwidth requirements of a network application; defining normal requirements for an application (jitter tolerances, latency tolerances, degradation capability, etc.); and enabling the ASP to meet a service level agreement (SLA), wherein a globally unique ID can be generated from this information, [0064]- [0066]).
Based on PARKER in view of Yates and further in view of Pecus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pecus to the system of PARKER and Yates in order to increase network resource allocation capability of PARKER and Yates system.

Regarding claim 18, PARKER does not explicitly disclose the application streams video content, and wherein the indication indicates that the selected network resource comprises at least one of: a guaranteed resolution for the video content or a guaranteed bandwidth for the network connection.
However, Yates teaches the application streams video content (i.e. images, videos or other content) to a data store in the network, [0023]), and wherein the indication indicates that the selected network resource comprises at least one of: a guaranteed resolution for the video content or a guaranteed bandwidth for the network connection (i.e. the network resource allocator transmits an indication of the determined bandwidth allocations to each of the plurality of applications, [0055]). Therefore, the limitations of claim 18 are rejected in the analysis of claim 17 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 17, applies here as well. 

Regarding claim 19, PARKER in view of Yates do not explicitly disclose the indication indicates that the selected network resource comprises a guaranteed latency for responding to a transaction request using the network connection.
However, Pecus teaches the indication indicates that the selected network resource comprises a guaranteed latency for responding to a transaction request using the network connection (i.e. network applications can further include requirements needed to permit normal functionality of the network application such as minimum jitter and minimum latency, [0095]). Therefore, the limitations of claim 19 are rejected in the analysis of claim 17 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 17, applies here as well. 

Regarding claim 20, PARKER does not explicitly disclose the second computing device is associated with at least one of. a data center, an Internet service provider (ISP), or a network administrative domain; and wherein the second computing device monitors network data and performs instructions to apply the one or more network resources to the network connection.
 However, Yates teaches the second computing device is associated with at least one of. a data center, an Internet service provider (ISP), or a network administrative domain (i.e. The network resource allocator may for example, be the network controller, [0032]); and wherein the second computing device monitors network data (i.e. network resource allocator transmits an uplink data rate limit. For each of a plurality of applications requesting downlink bandwidth (for downloading data from the network controller 108), at step S406 the network resource allocator transmits a downlink data rate limit, [0056]) and performs instructions to apply the one or more network resources to the network connection (i.e. for each of the plurality of applications, the network resource allocator determines bandwidth allocations of the total available bandwidth provided by the network controller, [0048]). Therefore, the limitations of claim 20 are rejected in the analysis of claim 17 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 17, applies here as well. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/27/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447